Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanc et al. (US 2016/0350396).

	Regarding Claims 13, 7, and 1, Blanc discloses a system, the system comprising:
	a computer processor (Fig. 9, 906 and 908, Blanc), and
	computer memory, coupled to the computer processor, storing instructions that, when
executed by the computer processor cause the computer processor to (Fig. 9, 906, 902, Blanc):
		receive numeric values of a specified target measure column of a first dataset including a plurality of records, the first dataset having a plurality of columns including the target measure column and a plurality of non-numeric ([0057], Blanc), dimension columns for the records of the first dataset (Fig. 4, [0049], Blanc);
		discretize each of the received numeric values of the specified target measure column into a plurality of bins, the plurality of bins being a pre-defined value, each of the bins having an equal interval width, and each of the bins having an index number ([0072], Blanc);
		generate a bin index column that contains a determined bin index number for each numeric value of the specified target measure column of each record in the first dataset ([0077], Blanc);
		determine a bin probability that represents a probability of a value being in each of the bins based on the generated bin index column ([0106], Blanc);
		determine, based on the generated bin index column, a dimension score for each dimension column of the first dataset in each bin ([0111], Blanc);
		form, based on the determined dimension score, a dimension score matrix for the first dataset ([0128], Blanc); and
		save the determined bin probability and the determined dimension score matrix as metadata for the first dataset ([0122], Blanc).

	Regarding Claims 14, 8, and 2, Blanc discloses a system, further comprising:
	receiving an indication of one or more specified variable values, the specified variable values each being a value selected from one or more of the plurality of non-numeric, dimension columns of the first dataset (Fig. 4, [0049], Blanc); 
	retrieving values in the bin index column of the records related to the specified
one or more variable values, the records related to the specified one or more variable
values comprising a subset of the first dataset (Fig. 4, [0049], Blanc);
	determining a second bin probability, based on the retrieved bin index column
values, that represents a probability of a value in the retrieved bin index column being
in each of the bins ([0106], Blanc);
	deriving, by a first calculation, an approximated dimension score vector of a
subset of the first dataset related to the specified one or more variable values based on
the determined bin probability of a value being in each of the bins for the first dataset,
the determined dimension score vector for the first dataset, and the determined second
bin probability ([0111], Blanc); and
	saving an output of the approximated dimension score vector ([0122], Blanc).

	Regarding Claims 15, 9, and 3, Blanc discloses a system, wherein a weighted dimension score vector is used in deriving the approximated dimension score vector ([0111], Blanc).

	Regarding Claims 16, 10, and 4, Blanc discloses a system, further comprising:
	determining a first set of dimensions in the approximated dimension score vector
having a highest value relative to each other, the number of dimension in the first set being
predefined ([0111], Blanc); and
	presenting the determined first set of dimensions to a user ([0128]-[0129], Blanc).
	
	Regarding Claims 17, 11, and 5, Blanc discloses a system, further comprising:
	determining a second set of dimensions in the approximated dimension score vector
having a highest value, the number of dimension in the second set being predefined and fewer
than the number of dimensions in the first set ([0111], Blanc); and
	presenting the determined second set of dimensions to a user ([0128]-[0129], Blanc).

	Regarding Claims 18, 12, and 6, Blanc discloses a system, wherein the first calculation to derive the approximated dimension score vector is substituted with a second calculation based on at least the determined bin probability for the first dataset and the determined dimension score vector for the first dataset ([0106] and [0111], Blanc).

Response to Arguments
	Applicant argues that the applied art fails to disclose “a first dataset including a plurality of records, the first dataset having... a plurality of non-numeric, dimension columns for the records of the first dataset” and “that the datasets disclosed in Blanc as being distributed across multiple nodes only include numeric values.”
	The Examiner respectfully disagrees.  The applied art does disclose: the first dataset having a plurality of columns including the target measure column and a plurality of non-numeric ([0057], Blanc), dimension columns for the records of the first dataset (Fig. 4, [0049], Blanc).
	Applicant argues that the applied art fails to disclose “dimension score for each dimension column of the first dataset.”
	The Examiner respectfully disagrees.  The applied art does disclose a dimension score for each dimension column of the first dataset ([0111], Blanc).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 2, 2022